DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1, 3-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14-16, they are deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitation “the base end section of the first inner circulation hole being located between a base end position and a tip end position, the base end position being a position obtained by projecting, on the inner cover in a direction perpendicular to the axial direction, a position which is 2 mm away from a tip end of the sensor element in the axial direction towards the base end side, the tip end position being a position obtained by projecting, on the inner cover in the direction perpendicular to the axial direction, a position which is 2 mm away from the tip end of the sensor element in the axial direction towards the tip end side, the tip end of the sensor element in the axial direction being located at a position where an imaginary line intersects with the tip end or a position which is on the base end side in the axial direction relative to the imaginary line, the imaginary line passing through a base end and a tip end on a surface on the tip end side of the guide body, the tip end of the sensor element in the axial direction is located between an intersection position and a position, the intersection position being a position of an intersection point of the imaginary line and a center line which passes along the axial direction through a center of the tip end of the sensor element in the axial direction, the position being a position which is 1.5 mm away from the intersection position towards the base end side in the axial direction” combined with “the guide body 
The pertinent art, Matsui (JP 2010/066075) teaches a louver 135 (Fig. 2; [0027] line 1) protruding towards the inner side of a gas sensor 1 (Fig. 1-2), and the louver guides the exhaust gas flow path so that the water droplets contained in the exhaust gas that enter the gas detection chamber 129 from the inner introduction hole 130 do not come into direct contact with the detection element 10 (Fig. 3; [0037] lines 11-14), but it does not teach the specific positional relationships between the sensor element and the guide body (i.e., the louver) provided at the base end section of the first inner circulation hole as claimed.  Also, Matsui does not teach the specific shape of the louver, e.g., “the guide body has a reverse tapered shape whose width between a pair .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                     

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795